           Case 4:19-cv-00300-MWB-MA Document 27 Filed 11/26/19 Page 1 of 1
                                          U.S. Department of Justice

                                                         David J. Freed
                                                         United States Attorney
                                                         Middle District of Pennsylvania

                                                         Website: www.justice.gov/usao/pam/
                                                         Email: usapam.contact@usdoj.gov
William J. Nealon Federal Building    Ronald Reagan Federal Building   Herman T. Schneebeli Federal Building
235 N. Washington Avenue, Suite 311   228 Walnut Street, Suite 220     240 West Third Street, Suite 316
P.O. Box 309                          P.O. Box 11754                   Williamsport, PA 17701-6465
Scranton, PA 18503-0309               Harrisburg, PA 17108-1754        (570) 326-1935
(570) 348-2800                        (717) 221-4482                   FAX (570) 326-7916
FAX (570) 348-2037/348-2830           FAX (717) 221-4493/221-2246


                                                          Please respond to: Harrisburg

                                                          November 26, 2019

    By ECF

    The Honorable Matthew W. Brann
    Herman T. Schneebeli Federal Bldg. & U.S. Courthouse
    240 West Third Street
    Suite 218
    Williamsport, PA 17701

            Re:     Mack v. BOP, No. 4:19-cv-300

    Dear Judge Brann:

          I hereby report that the United States has settled the above
    referenced matter. Plaintiff Jeremy Mack will voluntarily dismiss all
    claims against the Bivens Defendants as part of the settlement. If you
    require further information, please let me know.

                                                          Sincerely,

                                                          DAVID J. FREED
                                                          United States Attorney

                                                          /s Michael J. Butler
                                                          Michael J. Butler
                                                          Assistant United States Attorney
